DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/23/2022. 
Claims 1-8, 14-20, and 25-30 are canceled. 
Claims 35-41 are new. 
Claims 9 and 31 are currently amended. 
Claims 9-13, 21-24, and 31-41 are currently pending and examined below. 

Allowable Subject Matter
Claims 9-13, 21-24, and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
Wilson (US 2013/0179264 A1) discloses the concept of seeding an offer to a user based on campaign data.
Breakey (US 2016/0267541 A1) discloses a search platform and an offer being in conjunction with a current location of a user device. 
Joshi et al. (US 2017/0068984 A1) discloses campaign data that specifies that the offer is to move as a clone. 
Klinger et al. (US 2009/0271289 A1) discloses the tracking of a clone offer. 
Xu et al. (US 2015/0264523 A1) discloses the concept of providing offers to consumers who are located within a dynamic geofence that changes based on the movement of a merchant such as a food truck. 
Alizee Mega, “Everything You Need to Know About Location-Based Mobile Advertising”, retrieved from https://www.smaato.com/blog/everything-you-need-to-know-about-location-based-mobile-advertising/, available on November 29, 2018, discloses location-based advertising using mobile devices. 
The claims are also patent-eligible under 35 U.S.C. § 101 because when viewing the limitations as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681